DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/18/2021

Response to Arguments
	All of Applicants arguments filed 5/18/2021 have been fully considered. In view of the claimed amendments all rejections presented in the office action mailed 2/18/2021 have been withdrawn.
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 5/18/2021 will be addressed below to the extent they apply to the current rejections.
Applicant remarks that Kar additionally explains that the mean diameter of its nanoparticles is 115nm and this are achieved by spray drying.
This is not persuasive as Kar also teaches a mean diameter of 62.3nm (Kar – claim 17) and the teaching of Kar are no limited to the working examples. Furthermore, regarding the spray drying, while Kar achieves this size by spray drying, Nathan teaches that the curcuminoids can be milled using any known method in the art and Gow teaches that the use of glass beads (i.e. bead mill) is a known method of milling particles of curcumin.
Regarding Applicant presentation of secondary consideration, it is noted that the data presented is not found in the originally filed disclosure and must be submitted in the form of a declaration in order to be further considered,  however, the Examiner wanted to note that in order to show unexpected results, the data must be compared to the closest prior art (i.e. Nathan or something closer).  If Applicants wanting to compare the curcumonoid composition made by the instant method to 
New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 23 define the curcuminoid composition and the filler to be water soluble.
Claims 22 and 24 recite a method for preparing a water-soluble composition and states that the composition can form a solution which remains dissolved for at least 30minutes.
The instant specification teaches that one or more components of the composition can be water-soluble or poorly-water soluble and teaches that curcuminoids are poorly-water soluble and looks to prepare a curcumoniod composition that is highly dispersible in water, the instant specification never contemplates a final curcuminoid composition that is water-soluble and can be dissolved in water, least of 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the water-soluble or dispersible curcuminoid compositions forms a solution… 30 minutes.”
Claim 24 recites “wherein the water-soluble curcuminoid compositions forms a solution… 30 minutes.”
Claims 22 and 24 recite the active method steps a-g and a-g respectively, however, there is never an active step of mixing the curcuminoid composition with water to form a solution or a suspension, thus it’s unclear from the claims if the recitations above are intended to be an active method step wherein the curcuminoid composition must be mixed with water to form a solution or suspension, or if Applicants are simply trying to define a property of the claimed composition.
For purposes of examination, the wherein clauses above are interpreted as being properties of the claimed composition and do not actually require the formation of a suspension or solution.
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 2016/0089343), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558), Gow (US 2008/0193573) and Mae (US 2004/0028751), as evidenced by Netafim.
Claim ---1 recites "consisting essentially of" language.  However, absent a clear disclosure in the specification regarding what would materially change the composition, "consisting essentially of" is interpreted to be "comprising" language.
MPEP 2111.03: For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.
	Nathan discloses curcumin compositions and discloses a method of preparing microsized curcumin particles comprising the steps of 
Cleaning turmeric rhizomes;
Drying the cleaned turmeric rhizomes;
Pulverizing the dry turmeric rhiozomes by methods known in the art, and optionally passing through 10 mesh sieves obtain a turmeric powder which are retained by 30 mesh sieves – reading on instant claim 1(a), 22(b) and 24(b);
Extracting curcucminoids with a solvent such as ethyl acetate – reading on instant claim 1(b);
Concentration the extract, e.g., distillation followed by vacuum, washing the concentrate with food grade hexane to remove hexane soluble oily portion, and allowing the resulting product to age – reading on instant claim 7;
Dissolving the aged product in alcohol;
Washing the crystals with a solvent, followed by removing ethyl alcohol (e.g. distillation); and
Drying, milling and sifting the crystals by methods known in the art – reading on instant claims 1(d) and 1(e)  [0082-0088].
Regarding step 1(c), Nathan teaches that after extraction with ethyl acetate, the extract is concentrated by distillation and vacuum, which is expected to remove a portion of the ethyl acetate as Nathan teaches that distillation removed ethyl acetate [0087].
Regarding claims 8 and 10, while Nathan does not teach the concentration of curcuminoids in the slurry after removal of a portion of the ethyl acetate and prior to drying, Nathan teaches the extract to be concentrated and Nathan teaches extracting the claimed particulate source with the claimed extraction solvents, therefore, it is the position of the examiner that the concentration of curcuminoids in the slurry prior to drying does not by itself support patentability as the Nathan makes obvious concentrating the extract by distillation and vacuum (which is expected to remove solvent) and hexane washing to remove oils,  thus the final crystals are expected to have a high concentration of curcuminoids (at least 10%),  thus the concentration of curcuminoids in the slurry is not deemed critical absent evidence of criticality.
Regarding instant claim 7, Nathan as discussed above teaches the use of hexane as a wash solvent to remove oils and further teaches washing.
Regarding instant claim 11, Nathan teaches the dried crystals to be sifted.  Absent a definition in the specification of filtering, sifting reads on the claimed filtering, as both cause separation of different materials or sizes.
However, Nathan does not teach the starting turmeric to be grounded into a powder (i.e. particulate source) having an average particle size in the range of 1-10mm.
Nathan teaches pulverizing the dry turmeric rhiozomes by methods known in the art, and optionally passing through 10 mesh sieves obtain a turmeric powder which are retained by 30 mesh sieves, as evidenced by Netafilm 10mesh is 2mm and 30mesh is .595mm.
Kikuchi teaches methods of preparing Ukon (i.e. turmeric) for food.  Kikuchi teaches that it is known in the prior art to prepare Ukon for use by first cleaning and heat treating it until its moisture content is reduced and then it is ground until it has a particle size from 2-4mm. Kikuchi itself teaches pulverizing the Ukon to have an average diameter of about 10mm.

Choi teaches that uniform particle size of powders is required in order to maximize extraction efficiency (Col. 5, lines 20-25).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nathan with those of, Kikuchi, Perez-Dividi and Choi.  One of skill in the art would have recognize that order to maximize extraction the powdered turmeric of Nathan the powder should have a uniform particle size ranging from .595-10mm and one of skill in the art would recognize that Turmeric is known to be ground in to particle sizes ranging from .595-10mm and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of powdering turmeric into known sizes with a reasonable expectation of success.
Regarding claim 4: While the art doesn’t teaches a D90 of at least 1mm, it is noted that .595-10mm as taught above overlaps with D90 as claimed.  Furthermore, the prior art teaches the importance of having a uniform particle size prior to extraction, this it would have been obvious to optimize the particles sizes to ensure uniform sizes.  Also,  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2-3: Nathan teaches that the turmeric is also commonly known as Curcuma longa and as evidenced by Gow the biologically active chemical constituents of Curcuma Longa include 3-5 wt % of a curcuminoid fraction having 40-70% curcumin (which reads on about 75%), 16-40% demethoxycurcumin and 3-30% bisdemethoxycurcumin [0008], furthermore, Nathan teaches the total amounts of curcuminoids to comprise 2.5-6.5% bisdemethoxycurcumin, 15-25% demethoxycurcumin and 70-80% curcumin.

Claim 24 requires the curcuminoid composition to be mixed with a filler to yield a composite consisting of 10-30% curcuminoid and 70-90% filler.  Absent the claims defining the filler and the instant specification stating that “a” is intended to mean “singular and plural” therefore, the components of Nathan outside of curcumin are considered to read on the claimed filler.
Regarding the claimed “wherein the curcuminoid composition forms a relatively uniform suspension/solution… for at least 30minutes,” and “the comminuted curcuminoid composition are water soluble” this is an expected property of the claimed composition.  The prior art makes obvious the claimed composition made by the claimed steps, therefore the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary.
Regarding the claimed “suitable for mixing with an aqueous liquid” as recited by instant claim 1, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art makes obvious the claimed composition made by the claimed steps, therefore the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary.
However, the Nathan above does not teach the commination to be performed using a bead mill as recited by instant claim 12.
As discussed above, Nathan teaches milling the crystals.
Gow teaches preparing extracts of curcuma and teaches that after vacuum drying the extract to form a tart form, it can be mixed with glass beads to form a flowable powder [0176 and 0179].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Gow and perform the step of powdering the wet crystals with a glass beads to form a flowable powder. One of skill in the art would have a reasonable expectation of success as Gow teaches that this is a well-.

Claims 1-4, 6-8, 9, 10-12, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 2016/0089343), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6-8, 10-12, 21 and 24-26  above, and further in view of Pather (US 2014/0056829).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6-8, 10-12, 21 and 24-26, however, they do not teach the a step of drying to be performed at a temperature ranging from 50-100°C.
Pather teaches a sunscreen comprising a curcuma extract and teaches that the extract can be dried with the application of heat, however, it should be carefully performed, as extracts degrade when subject to heat.  In some embodiments the extract can be dried at temperature ranging from 30-80°C, preferably 25-70ׄ°C.  Pather also teaches that it is better to heat for the shortest time possible to limit degradation. Pather teaches that process which avoid excessing heating such as vacuum drying can be used [0057].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Pather. One of skill in the art would have been motivated to vacuum dry the extract of Nathan at a temperature ranging from 30-80°C or 25-70°C as Pather teaches that these temperature are suitable to dry turmeric extract, however, a skilled artisan would also recognize that the temperature should be optimized based on length of time the extract must be subjected to heat so as to limit degradation.  One of skill in the art would have a reasonable expectation of success as both Pather and Nathan teach drying turmeric extracts.

Claims 1-4, 6-8, 10-12, 15, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 2016/0089343), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6-8, 10-12, 21 and 24-26  above, and further in view of Cordoliani (US 2016/0287514) and Hirt (US 2016/0174598).
As discussed above the prior art makes obvious the limitations of claims 1-4, 6-8, 10-12, 21 and 24-26, however, they do not teach the use of maltodextrin as a filler.
As discussed above, Nathan teaches lozenges containing mannitol, xylitol and curcumin.
Cordoliani discloses medicinal lozenges and teaches that these typically comprise sugary diluting substances or excipient forming bases selected from mannitol, maltodextrins, etc., which can be used alone or together [0016].
Hirt teaches oral compositions comprising maltodextrin having an average particle size of 0.1-50microns (Hirt – claim 8).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Cardoliani and Hirt and use maltodextrin as an excipient in the lonzenges of Nathan instead of mannitol as both mannitol and maltodextrin are taught to be equivalent excipients for use in medicinal lozenges.  One of skill in the art would have also been motivated to select a known particle size of maltodextrin (0.1-50microns which overlaps with 20-200nm) as its prima facie obvious to pursue the known options within the technical grasp of a skilled artisan to achieve the predictable result of formulating a lonzenge comprising a known excipient.

Claims 1-4, 6-8, 10-12, 13, 21, 22-23 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 2016/0089343), Kikuchi (US 2005/0106307), Perez Davidi (US 2010/0092406), Choi (US 7,745,558) and Gow (US 2008/0193573), as evidenced by Netafilm , as applied to claims 1-4, 6-8, 10-12, 21 and 24-26  above, and further in view of Kar (US 2011/0190399).

While Nathan teaches microsized curcuminoid crystals, Nathan teaches that on one embodiment the curcumin can be present as a nano-particle [0075], However, Nathan does not provide a size.
Kar teaches nano-sized particles of pure curcumin comprising about 100% curcumin, the particles having a diameter ranging from 50-284nm (Kar – claims 1 and 12).  Kar teaches these nanoparticles to have increased bioavailability (Abs).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Kar and formulate the dry crystals of Gopi to be nanoparticles having a particle size ranging from 50-284nm as Kar teaches particles of this size to have increased bioavailabilty.  One of skill in the art would have a reasonable expectation of success as both Nathan and Kar teach particulate curcumin and Nathan express a desire for increasing the bioavailability of curcumin [0161]. While the art doesn’t specifically recite average particle size, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613